Citation Nr: 9930106	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  97-09 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
seborrheic dermatitis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


INTRODUCTION

The veteran served on active duty from January 1969 to August 
1970.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 1996 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  By means of a decision dated in 
September 1998, the Board, inter alia, remanded the veteran's 
claim for a 

compensable evaluation for seborrheic dermatitis.  The 
requested development has been completed, and the case is 
again before the Board for appellate consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Seborrheic dermatitis is manifested primarily by 
complaints of itching, and by the presence of hyperpigmented, 
scaling, annular and slightly lichenfied patches over the 
lateral lower legs and the mid-back area.  The evidence does 
not demonstrate that dermatitis involves either an exposed 
surface or an extensive area.


CONCLUSION OF LAW

The criteria for a compensable evaluation for seborrheic 
dermatitis are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, § 4.118, Diagnostic Codes 7817, 7806 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991); that is, he 
has presented a claim that is plausible.  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  He has not referenced the 
presence of any pertinent records that are not already 
associated with his claims folder, and the Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied. 


Service connection for seborrheic dermatitis was granted by 
the Montgomery RO in a rating decision issued in February 
1971, following review of the veteran's service medical 
records and the report of a December 1970 VA examination.  
The RO noted that his service medical records indicated that 
he had been accorded treatment in service for dermatitis, and 
that a skin disorder was shown on VA examination.  A 
noncompensable evaluation was assigned.

The severity of a service-connected disability is 
ascertained, for VA compensation purposes, by application of 
diagnostic criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1999).  Under these criteria, 
seborrheic dermatitis, or dermatitis exfoliativa (Diagnostic 
Code 7817), is rated as analogous to eczema (Diagnostic Code 
7806), pursuant to which the noncompensable evaluation 
currently in effect contemplates a skin disorder manifested 
by slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area.  A compensable (10 percent) 
rating would be appropriate for a skin disorder manifested by 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.

The Board finds that the criteria for a compensable 
evaluation are not met.  Recent VA outpatient records show 
that the veteran was accorded treatment in 1996 and 1998 for 
skin problems classified as "boils" in the lower buttocks 
area, right arm cellulitis, and psoriasis on the chest.  
These records do not show that these problems involved either 
an exposed surface or what could be deemed an extensive area.  

Likewise, the report of the most recent clinical evaluation 
of the veteran's skin disorder, which is the report of a VA 
examination conducted in April 1999, shows that, while there 
was no exfoliation, ulceration or crusting, or associated 
systemic or nervous manifestations, the veteran did in fact 
indicate that his skin problems itched "constantly" when the 
rash is "flared."  The report indicates that these problems, 
as shown on clinical examination, consisted of hyperpigmented 
scaling, annular, and 

slightly lichenfied patches over the lateral lower legs and 
the mid-back area.  The report, however, again shows that 
there was no involvement of either an exposed surface or of 
what the Board could consider an extensive area. 

In the absence of evidence indicating that the veteran's 
seborrheic dermatitis involves either an exposed surface or 
an extensive area, the Board must conclude that the 
preponderance of the evidence is against his claim.  His 
claim, accordingly, fails.


ORDER

A compensable evaluation for seborrheic dermatitis is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

